DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election, listed below, in the reply filed on 5/20/2022 is acknowledged;

    PNG
    media_image1.png
    250
    602
    media_image1.png
    Greyscale

 Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Based on this election claims 1, 2, 7-12 read on the elected invention and are treated on the merits, below.  Consequently, claims 3, 5, 13-15 are withdrawn from consideration as exclusively covering a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear how y can be greater than 1 since there is a singular binding position for Cn in Formula (II-2b).

Claim 10 does not describe any steps by which the recited reagents are used to prepare the conjugates.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150258210 based on an application by Van Delft (US 210).

US 210 teaches preparation of an azide-modified antibody, wherein an optionally substituted antibody comprising a core-GlcNAc substituent is reacted with GalNAz-UDP in the presence of GalT Y289L as a catalyst:

    PNG
    media_image2.png
    227
    496
    media_image2.png
    Greyscale

US 210 teaches preparation of an antibody-conjugate, wherein an azide-modified antibody is conjugated to a linker-conjugate comprising one or more molecules of interest:




    PNG
    media_image3.png
    268
    745
    media_image3.png
    Greyscale

Linker-drugs are described:

    PNG
    media_image4.png
    486
    815
    media_image4.png
    Greyscale

Claim 10 is a product-by-process claim and the steps of using the listed reagents are not given weight.


Regarding DAR (claims 11 and 12), US 210 teaches:

    PNG
    media_image5.png
    182
    431
    media_image5.png
    Greyscale

The difference between the conjugates covered by the rejected claims and those disclosed by the reference is that the instant conjugates require Ab-GlcNAc -Gal-Sialic Acid, whereas the glycosylated antibodies in US 210 exemplify Ab-GlcNAc -Gal.  However, US 210 teaches that transfer of sialic acid to the galactose moiety was known in the art, see paragraph 0011.  In this way, the difference between US 210 and the claimed inventions is that US 210 does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, US 210 teaches the structure of the claimed conjugate with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642